Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-2, drawn to a product of a non-magnetic steel material for bolt, classified in class C22C1/02, in the reply filed on 10/04/2021 is acknowledged without traverse. Claims 3-5 are withdrawn from consideration as non-elected claims, claims 1-2 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  the “NPR” should be written in full name, for example: “negative Poisson’s ratio” to avoid confuse since “NPR” may have different meaning. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



NPR” in claims is not correct or accurate since the claimed Poisson’s ratio is from 0.003-0.01 (cl.2), which is a positive number. If this term comes from the comparison with a normal steel’s Poisson’s ratio (Fig.5 of the instant application), which can only be called as a relative “NPR” material. Proper amendment/clarification is necessary. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US-PG-pub 2018/0274056 A1, thereafter PG’056).
Regarding claim 1, PG’056 teaches a wear resistant steel material which can be suitably used for industrial machinery, 

Element
From instant Claim 1 (in wt %)
From steel #1 in table 1 of PG’056 (in wt%)
Within range
(in wt%)
C
0.4-0.7
0.65
0.65
Mn
15-20
16.6
16.6
Si
≤ 0.1
Trace amount
Trace amount
Cu
≤ 0.03
Trace amount
Trace amount
Cr
≤ 0.01
Trace amount
Trace amount
Ni
≤ 0.02
Trace amount
Trace amount
S
≤ 0.001
Trace amount
Trace amount
P
≤ 0.001
Trace amount
Trace amount
Fe
Balance with impurities
Balance with impurities
Balance with impurities


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over PG’056 in view of Nomura et al (JP 042259325 A1, with English translation, thereafter JP’325).
Regarding claim 2, PG’056 provides microstructure and properties for Example steel #1 with elongation 52%; YS 449 and passing UT defect test (table 2 of PG’056), which reads on the uniform elongation rate of the instant claim, but is outside the claimed YS range. JP’325 teaches a hot-rolled steel material prima facie case of obviousness. MPERP 2144 05 I. JP’325 specify applying different hot-rolling conditions to obtain different YS, TS, and elongation (tables 2-4), which including examples having properties as claimed in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the hot rolling condition as demonstrated by JP’325 in the process of manufacturing the steel of PG’056 in order to obtain the desired properties (par.[0008] and claims of JP’325).

Element
From instant Claim 1 (in wt %)
From JP’325 (in wt%)
Overlapping range
(in wt%)
C
0.4-0.7
1.0 or less
0.4-0.7
Mn
15-20
10-30
15-20
Si
≤ 0.1
0.01-2.5
≤0.01-0.1
Cu
≤ 0.03
Trace amount
0-Trace amount
Cr
≤ 0.01
1 or less
≤ 0.01
Ni
≤ 0.02
1 or less
≤ 0.02
S
≤ 0.001
0.01 or less
≤ 0.001
P
≤ 0.001
0.01 or less
≤ 0.001
Fe
Balance with impurities
Balance with impurities
Balance with impurities


Claim(s) 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (JP 042259325 A1, with English translation, thereafter JP’325).
prima facie case of obviousness. MPERP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, Mn, Si, Cu, Cr, Ni, S, P, and Fe + impurities from the disclosing of JP’325 since JP’325 teaches the same utility throughout whole disclosing range. Regarding the Limitation of “for rock bolt” in the instant claim, it 1s recognized as an intended use for the heat resisting alloy, which does not add patentable weight for the instant claim. MPEP 2111 02 II. The claimed “NPR” is recognized as a steel property fully depended on the alloy composition and microstructures. Since JP’325 teaches the similar steel manufactured by the same hot-rolling for the same structural material application (par.[0001]-[0002] of JP’325) as recited in the instant invention, the claimed “NPR” would be highly expected for the steel of JP’325. MPEP 2112 01 and 2145 II.


From instant Claim 1 (in wt %)
From JP’325 (in wt%)
Overlapping range
(in wt%)
C
0.4-0.7
1.0 or less
1.0 or less
Mn
15-20
10-30
10-30
Si
≤ 0.1
0.01-2.5
0.01-2.5
Cu
≤ 0.03
Trace amount
Trace amount
Cr
≤ 0.01
1 or less
1 or less
Ni
≤ 0.02
1 or less
1 or less
S
≤ 0.001
0.01 or less
0.01 or less
P
≤ 0.001
0.01 or less
0.01 or less
Fe
Balance with impurities
Balance with impurities
Balance with impurities


Regarding claim 2, JP’325 specify applying different hot-rolling conditions to obtain different YS, TS, and elongation (tables 2-4), which including examples having properties as claimed in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the hot rolling condition to obtain the desired properties since JP’325 teaches the same utility throughout whole disclosing range.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734